                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANDREW ROLEY,                                      Case No. 18-cv-07537-BLF (SVK)
                                   8                    Plaintiff,
                                                                                            ORDER REGARDING DISCOVERY
                                   9             v.                                         DISPUTE
                                  10     GOOGLE LLC,                                        Re: Dkt. Nos. 58, 64
                                  11                    Defendant.

                                  12          Plaintiff Andrew Roley (“Plaintiff”) brings this putative class action against Google, LLC
Northern District of California
 United States District Court




                                  13   (“Defendant”). Dkt. 1. On September 24, 2019, this Court ordered Defendant to provide Plaintiff
                                  14   with the email addresses of a sample of putative class members and ordered the Parties to meet
                                  15   and confer on the sample size. Dkt. 60 at 1. If there were remaining issues with regards to the
                                  16   Court’s order, the Parties were to provide a joint status report to the Court by October 22, 2019 in
                                  17   preparation for a hearing on October 24, 2019. Dkt. 60 at 2. On October 11, 2019, the Parties
                                  18   submitted a joint stipulation extending this Court’s deadlines to December 3, 2019 and December
                                  19   5, 2019, respectively. Dkt. 61. The Court granted this stipulation on October 15, 2019 (Dkt. 62)
                                  20   and set a hearing for December 10, 2019 (Dkt. 63). Now before the Court is the Parties’ Joint
                                  21   Status Report Regarding Production of Class List and Data submitted on December 3, 2019 in
                                  22   response to this Court’s September 24, 2019 Order. Dkt. 64. The Parties have yet to agree on an
                                  23   adequate sample size and have been unsuccessful in their meet and confer efforts. Having
                                  24   considered the Parties’ submissions and the relevant case law, the Court has determined that oral
                                  25   argument is not necessary pursuant to Civ. L.R. 7-1(b) and ORDERS as follows:
                                  26          Plaintiff’s motion to compel the production of the class list is granted in part. The Parties
                                  27   now agree that the putative class consists of approximately 12,000 individuals. Dkt. 64 at 2, 3.
                                  28   Plaintiff requests a sample of 6,000 individuals, based on the recommendation of a survey expert.
                                   1   Dkt. 64 at 1. Plaintiff also reiterates its prior request for production of the entire class list. Dkt.

                                   2   64 at 2. Plaintiff’s argument regarding the statistical significance of the 6,000 figure is not

                                   3   persuasive. The analysis presented results in only 48 respondents (Dkt. 64 at 2), thereby

                                   4   undermining the use of such an analysis in determining an adequate sample size. Similarly, the

                                   5   Court finds Defendant’s arguments unpersuasive, as Plaintiff has demonstrated his need for the

                                   6   email addresses of the putative class members. Further, the relative extreme positions of both

                                   7   Parties, little changed from the arguments presented in the September briefing, casts doubt on

                                   8   whether the Parties fulfilled their obligation to meet, confer, and attempt to compromise in good

                                   9   faith.

                                  10            The Court finds that a sample of 1,800 individuals (15% of 12,000) is appropriate. The

                                  11   Parties are ordered to meet and confer on the particulars of how this sample will be selected,

                                  12   taking into account the class members that may be been “grandfathered” in. If the Parties are
Northern District of California
 United States District Court




                                  13   unable to reach an agreement, they are to reserve December 17, 2019 at 10:00 a.m. for an in-

                                  14   person discovery hearing to resolve the issue. The Parties are to provide the Court with a joint

                                  15   status report on December 13, 2019, at 12:00 p.m. setting forth either their agreement or their

                                  16   respective positions.

                                  17            In accordance with this Court’s September 24, 2019 Order, Plaintiff is to provide a draft of

                                  18   its communication with putative class members to Defendant and the Court prior to issuing it to

                                  19   the sample. Dkt. 60 at 2. Defendant will have five days to respond to the draft communication,

                                  20   and the Parties should meet and confer over any issues that arise. If the Parties are unable to

                                  21   resolve the issues, they may submit Plaintiff’s proposed communication and Defendant’s red-line

                                  22   version to the Court for determination.

                                  23            SO ORDERED.

                                  24   Dated: December 6, 2019

                                  25

                                  26
                                                                                                       SUSAN VAN KEULEN
                                  27                                                                   United States Magistrate Judge
                                  28
                                                                                           2
